                 Case 3:18-cv-03521-RS Document 109 Filed 06/17/21 Page 1 of 2




 1   HUBERT T. LEE (NY Bar #4992145)
     SONYA J. SHEA (CA Bar #305917)
 2   U.S. Department of Justice
 3   150 M Street, NE Suite 4.1116
     Washington, D. C. 20002
 4   Hubert.lee@usdoj.gov; sonya.shea@usdoj.gov
     Telephone (202) 514-1806 (Lee)
 5   Telephone (303) 844-7231 (Shea)
     Facsimile (202) 514-8865
 6

 7   Attorneys for Defendants

 8                                    UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10
     WATERKEEPER ALLIANCE, INC.;
11   HUMBOLDT BAYKEEPER, a program of                     Civil Case No. 18-cv-3521-RS
     Northcoast Environmental Center; LAKE
12   WORTH WATERKEEPER; MISSOURI                          XXXXXXXX
                                                          [PROPOSED] ORDER RE: MOTION
13   CONFLUENCE WATERKEEPER;
                                                          FOR AN ENLARGEMENT OF TIME
     MONTERREY COASTKEEPER, a program of
                                                          FOR DEFENDANTS TO ANSWER OR
14   The Otter Project, Inc.; RIO GRANDE
                                                          OTHERWISE RESPOND TO
     WATERKEEPER, a program of WildEarth
15                                                        PLAINTIFFS’ AMENDED
     Guardians; RUSSIAN RIVERKEEPER;
                                                          COMPLAINT
     SNAKE RIVER WATERKEEPER, INC.;
16   SOUND RIVERS, INC.; UPPER MISSOURI
17   WATERKEEPER, INC.; TURTLE ISLAND                     Action Filed:            June 13, 2018
     RESTORATION NETWORK; WILDEARTH                       Amended Complaint Filed: Dec. 23, 2020
18   GUARDIANS; ECOLOGICAL RIGHTS
     FOUNDATION,
19

20                   Plaintiffs,
21
            v.
22
     MICHAEL REGAN, in his official capacity as
23   Administrator of the U.S. Environmental
     Protection Agency; U.S. ENVIRONMENTAL
24   PROTECTION AGENCY; JAIME PINKHAM,
25   in his official capacity as Assistant Secretary of
     the Army for Civil Works; and U.S. ARMY
26   CORPS OF ENGINEERS,

27
                    Defendants.
28
              Case 3:18-cv-03521-RS Document 109 Filed 06/17/21 Page 2 of 2




 1                                                    ORDER

 2          After careful consideration of the Agencies’ motion, it is hereby ordered that the deadline for

 3   the Agencies to answer Plaintiffs’ amended complaint is continued until the Agencies’ forthcoming

 4   motion for remand without vacatur is resolved.

 5          It is further ordered that the Parties have 14 days from the date this Court decides the Agencies’
     forthcoming motion for remand without vacatur to file a joint or separate proposals to further govern
 6
     proceedings.
 7

 8
     IT IS SO ORDERED.
 9

10
     Dated: this 17th
                 ___ day of June, 2021.
11
                                                          _____________________________
12
                                                          Richard Seeborg
13                                                        United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

     [Proposed] ORDER RE: MOTION FOR ENLARGEMENT OF TIME                                       18-cv-3521-RS
                                                     1
